DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
The currently pending claims in the present application are claims 1, 2, 4-6, 8, 9, 11-16, 18, 19, 22, and 24-27 of the Response filed on 29 July 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 8, 9, 11-16, 18, 22, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. App. Pub. No. 2010/0153160 A1 to Bezemer et al. (“Bezemer”).
	Regarding independent claim 1, Bezemer discloses the following limitations:
“A method, comprising: receiving, by a device and from a user device, user information identifying a user of the user device and location information identifying a location of the user device, wherein the location corresponds to a facility area, of a plurality of facility areas, within a facility.” Bezemer discloses, “the meeting scheduler” “automatically logs the user into the meeting scheduler by using the authentication information.” (Bezemer, para. [0087].) Bezemer also discloses, “The user's name is automatically added to the participant list 718.” (Bezemer, para. [0090].) Bezemer also discloses, “computer servers, personal computers, PDA's.” (Bezemer, para. [0140].) The receiving of the user’s authentication information and name, by the server from the user’s PDA, in Bezemer, reads on the claimed “a method, comprising: receiving, by a device and from a user device, user information identifying a user of the user device.” Bezemer also discloses, “the meeting management system detects a user's location,” and “If a user equips an RFID tag, the sensor 346 in the knowledge acquisition layer 338 detects the user's current location and provides that information to the meeting management system to update the user's information.” (Bezemer, para. [0106].) The receiving of the user’s current location by the system and from the RFID, in Bezemer, reads on the claimed “”receiving, by a device and from a user device,” “location information identifying a location of the user device.” Bezemer also discloses, “the location of people and building facilities (eg. meeting rooms).” (Bezemer, para. [0132].) The locations being in or near areas within the facility, in Bezemer, reads on the claimed “wherein the location corresponds to a facility area, of a plurality of facility areas, within a facility.”
“Determining, by the device and based on the location information identifying the location, the facility area.” Bezemer discloses, “The meeting scheduler then automatically finds the participants' schedules and their locations (step 604). According to participants' locations, the meeting scheduler finds meeting resources that may be required for the meeting.” (Bezemer, para. [0088].) Bezemer also discloses, “Because the meeting scheduler detects that the meeting participants are at two different locations: Wes and Con, it automatically checks the availability of meeting resources” “at each location.” (Bezemer, para. [0098].) The determining, by the meeting scheduler, of user locations and related location information, based on user locations, in Bezemer, reads on the claimed “determining, by the device and based on the location information identifying the location, the facility area.”
“Determining, by the device and based on determining the facility area, one or more tasks particular to the facility area, wherein the one or more tasks relate to one or more of reserving the facility area, accessing the facility area, adjusting an environmental setting of the facility area, or requesting support relating to a service of the facility area.” Bezemer discloses, “According to participants' locations, the meeting scheduler finds meeting resources that may be required for the meeting, eg., meeting rooms” and “the meeting scheduler arranges participants' schedules and reserves meeting resources (step 612) to set up the meeting.” (Bezemer, para. [0098].) The determining of meeting resources required for conducting meetings, based on user locations, wherein the meeting resources including meeting rooms to be reserved, in Bezemer, reads on the claimed “determining, by the device and based on determining the facility area, one or more tasks particular to the facility area, wherein the one or more tasks relate to” “reserving the facility area.”
“Determining, by the device using a machine learning model, a task, of the one or more tasks, to perform, wherein the machine learning model has been trained based on historical data relating to a behavior of the user in connection with the facility area.” Bezemer discloses, “Based on the” “machine learning” “the meeting scheduler optimizes meeting schedules in accordance with the rules set in the meeting management system and the learned pattern of user preference.” (Bezemer, para. [0105].) The determining of meeting scheduling by the meeting scheduler, based on past user preferences, in Bezemer, reads on the claimed “determining, by the device using a machine learning model, a task, of the one or more tasks, to perform, wherein the machine learning model has been trained based on historical data relating to a behavior of the user in connection with the facility area.”
“Performing, by the device, the task, wherein when the task relates to reserving the facility area, performing the task includes: automatically implementing a reservation task, and communicating with a reservation system to confirm use of the facility area by the user; when the task relates to accessing the facility area, performing the task includes: generating a credential based on authorization of the user, and transmitting the credential to the user device to permit the user to access the facility area; when the task relates to adjusting the environmental setting of the facility area, performing the task includes: causing an environmental system to adjust the environmental setting of the facility area to align to a preference of the user; and when the task relates to requesting support relating to the service in the facility area, performing the task includes: generating a support ticket relating to the service, and transmitting the support ticket to a technical support provider.” The “tasks” in this claim limitation have been claimed in the alternative earlier in the claim. Bezemer discloses, “The user may also let the scheduler automatically book a meeting according to the user's requirements and preferences.” (Bezemer, para. [0049].) The automatic booking of meetings, which includes reserving meeting rooms, in Bezemer, reads on the claimed “performing, by the device, the task, wherein when the task relates to reserving the facility area, performing the task includes: automatically implementing a reservation task.” Bezemer also discloses, “each meeting room is equipped with a video camera, and the window 1142 displays a real-time photo 1154 captured by the video camera installed in the meeting room.” (Bezemer, para. [0135].) Bezemer also discloses, “The real-time photo 1154 provides important information about the meeting room” and “the real-time photo 1154 shows that the room is currently empty, which implies that the meeting from 1:00 pm to 2:00 pm has ended earlier than scheduled.” (Bezemer, para. [0136].) Obtaining real-time photos that indicate rooms being occupied or empty, in Bezemer, reads on the claimed “communicating with a reservation system to confirm use of the facility area by the user.” The other claimed “tasks” are claimed in the alternatively, and thus, Bezemer need not disclose those tasks to anticipate the claim.
	Regarding claim 2, Bezemer discloses the following limitations:
“The method of claim 1, wherein the task relates to reserving the facility area.” Bezemer discloses, “Each semantics-based dynamic and autonomic meeting applications 316 queries information from the knowledge server 328 to perform meeting related tasks (eg., scheduling a meeting, reserving meeting resources).” (Bezemer, para. [0075].) Reserving meeting resources, wherein meeting resources include meeting rooms, in Bezemer, reads on the claimed “wherein the task relates to reserving the facility area.”
	Regarding claim 4, Bezemer discloses the following limitations:
“The method of claim 1, further comprising: determining information associated with the facility area.” Bezemer discloses, “the meeting scheduler will determine the details of the meeting such as feasible times, locations, and available rooms and resources for the meeting.” (Bezemer, para. [0049].)
“Transmitting the information associated with the facility area to the user device.” Bezemer discloses, “Each semantics-based dynamic and autonomic meeting applications 316 queries information from the knowledge server 328 to perform meeting related tasks (eg., scheduling a meeting, reserving meeting resources), and display results to users at the user interface 306.” The displaying to users of the results related to reserving meeting resources, in Bezemer, reads on the claimed “transmitting the information associated with the facility area to the user device.”
	Regarding independent claim 8, while the claim is of different scope relative to independent claim 1, the claim recites limitations similar to those recited by claim 1. Limitations in claim 8 that are not found in claim 1, such as the claimed “memories” and “processors,” also are disclosed by Bezemer (see para. [0140]). Thus, claim 8 is rejected as anticipated under 35 USC 102(a)(1), in view of Bezemer, for these reasons and the reasons specified in the rejection of claim 1.
	Regarding claim 9, Bezemer discloses the following limitations:
“The device of claim 8, wherein the one or more processors are further to: determine a geographic area that contains the facility.” Bezemer discloses, “The Map button 1014 is used for displaying the floor maps of the building to provide users the visual clue of the location of people and building facilities (eg. meeting rooms).” (Bezemer, para. [0132].) The determining of floor maps, in Bezemer, reads on the claimed “determine a geographic area that contains the facility.” In one exemplary interpretation of Bezemer, a sector of the floor map reads on the claimed “facility,” one or more meeting rooms in the sector read(s) on the claimed “facility area,” and the rest of the floor maps read on the claimed “geographic area.” The locations of “corporate office locations” in Bezemer (see para. [0006]) also reads on the claimed “geographic area.”
“Determine one or more second tasks associated with the geographic area, wherein the task is selected from the one or more tasks or the one or more second tasks.” Bezemer discloses, “The output of the system 10 is sent to the user interface 306 and/or other applications 310 to, for example, update schedules of user(s), reserve meeting facilities, prepare meeting resources.” (Bezemer, para. [0055].) Determining the scheduling and reserving of other meeting resources, in Bezemer, reads on the claimed “determine one or more second tasks associated with the geographic area, wherein the task is selected from the one or more tasks or the one or more second tasks.”
“Wherein the machine learning model has been trained based on historical data relating to the behavior of the user in connection with at least one of the geographic area or the facility area.” Bezemer discloses, “The semantics-based meeting management system uses machine learning algorithms to learn the preferences of the user. Based on the user's historical meeting scheduling activity, the meeting scheduler automatically sets up default values that best match the user's preference.” (Bezemer, para. [0090].) The machine learning algorithms learning preference of the user based on historical meeting scheduling, the meetings being associated with meeting locations, in Bezemer, reads on the claimed “wherein the machine learning model has been trained based on historical data relating to the behavior of the user in connection with at least one of the geographic area or the facility area.”
	Regarding claim 11, while the claim is of different scope relative to claim 4, the claim recites limitations similar to those recited by claim 4. Accordingly, claim 11 is rejected under 35 USC 102(a)(1), in view of Bezemer, for at least the same reasons as claim 4.
	Regarding claim 12, Bezemer discloses the following limitations:
“The device of claim 8, wherein the behavior of the user relates one or more of: one or more previous tasks requested by the user relating to the facility area, or one or more previous locations of the user device within the facility area.” Bezemer discloses, “The meeting management system then uses machine learning to find the pattern of the user's location change.” (Bezemer , para. [0107].) The user locations patterns, in Bezemer, reads on the claimed “wherein the behavior of the user relates” to “one or more previous locations of the user device within the facility area.”
	Regarding claim 13, Bezemer discloses the following limitations:
“The device of claim 8, wherein the historical data is first historical data, and wherein the machine learning model has been trained based on the first historical data and second historical data relating to behaviors of a plurality of users in connection with the facility area, wherein the user shares one or more characteristics with the plurality of users.” Bezemer discloses, “The semantics-based meeting management system uses machine learning algorithms to learn the preferences of the user. Based on the user's historical meeting scheduling activity, the meeting scheduler automatically sets up default values that best match the user's preference.” (Bezemer, para. [0090].) Data on users’ patterns reads on the claimed “wherein the historical data is first historical data.” The machine learning algorithms learning user preferences based on users’ patterns, in Bezemer, reads on the claimed “wherein the machine learning model has been trained based on the first historical data and second historical data relating to behaviors of a plurality of users in connection with the facility area.” The users being meeting attendees, in Bezemer, reads on the claimed “wherein the user shares one or more characteristics with the plurality of users.”
	Regarding claim 14, Bezemer discloses the following limitations:
“The device of claim 8, wherein the task relates to reserving the facility area, wherein the one or more processors are further to: determine that the user device is present in the facility area; and transmit information associated with the facility area to the user device.” Bezemer discloses, “The output of the system 10 is sent to the user interface 306 and/or other applications 310 to” “reserve meeting facilities.” (Bezemer, para. [0055].) The reserving of meeting facilities, in Bezemer, reads on the claimed “wherein the task relates to reserving the facility area.” Bezemer discloses, “On a Thursday morning, the system detects from the user's RFID tag that user A is at SWAT,” and “The meeting scheduler then find feasible time slots in the user's preferred time range using the above location information. As a result, if the user selects a feasible time slot on Thursday afternoon, the meeting will be held in SWAT.” (Bezemer, para. [0107].) The determining of the user’s presence at SWAT, in Bezemer, reads on the claimed “wherein the one or more processors are further to: determine that the user device is present in the facility area.” The providing of time information to the user via the user interface (see FIGS. 7a-7f), for the location, in Bezemer, reads on the claimed “transmit information associated with the facility area to the user device.”
	Regarding independent claim 15, while the claim is of different scope relative to independent claim 1 and independent claim 8, the claim recites limitations similar to those recited by claim 1 and by claim 8. Limitations in claim 15 that are not found in claim 1 or claim 8, such as the claimed “non-transitory computer-readable medium” and “instructions,” also are disclosed by Bezemer (see para. [0140]). Thus, claim 15 is rejected as anticipated under 35 USC 102(a)(1), in view of Bezemer, for these reasons and the reasons specified in the rejection of claim 1 and the rejection of claim 8.
	Regarding claim 16, while the claim is of different scope relative to claim 2, the claim recites limitations similar to those recited by claim 2. Accordingly, claim 16 is rejected under 35 USC 102(a)(1), in view of Bezemer, for at least the same reasons as claim 2.
	Regarding claim 18, while the claim is of different scope relative to claim 4, the claim recites limitations similar to those recited by claim 4. Accordingly, claim 18 is rejected under 35 USC 102(a)(1), in view of Bezemer, for at least the same reasons as claim 4.
	Regarding claims 22 and 24, while the claims are of different scope relative to claim 13, the claims recite limitations similar to those recited by claim 13. Accordingly, claims 22 and 24 is rejected under 35 USC 102(a)(1), in view of Bezemer, for at least the same reasons as claim 13.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bezemer in view of U.S. Pat. App. Pub. No. 2014/0282929 A1 to Tse (“Tse”).
	Regarding claim 5, Bezemer discloses the following limitations:
“Wherein the one or more tasks relate to one or more of” “accessing the facility area.” This limitation is recited by independent claim 1, and thus, the limitation also is part of claim 5, due to its dependence from claim 1. Bezemer discloses, “The Map button 1014 is used for displaying the floor maps of the building to provide users the visual clue of the location of people and building facilities (eg. meeting rooms).” Providing maps of facilities showing meeting rooms, in Bezemer, reads on the claimed  “wherein the one or more tasks relate to one or more of” “accessing the facility area.”
	Tse teaches limitations below of claim 5 that do not appear to be explicitly disclosed in their entirety by Bezemer:
“When the task relates to accessing the facility area, performing the task includes: generating a credential based on authorization of the user, and transmitting the credential to the user device to permit the user to access the facility area.” This limitation is recited by independent claim 1, and thus, the limitation also is part of claim 5, due to its dependence from claim 1. Tse teaches, “the remote server may receive, from a client device, a request for a physical access credential. The request may include a device identifier and/or a user access credential.” (Tse, para. [0010].) The generating of the physical access credential, in Tse, reads on the claimed “when the task relates to accessing the facility area, performing the task includes: generating a credential based on authorization of the user.” Tse teaches, “the remote server may then send, to the client device, the identified physical access credential.” (Tse, para. [0012].) The sending of the credential to the client device, in Tse, reads on the claimed “transmitting the credential to the user device to permit the user to access the facility area.”
“The method of claim 1, wherein the task relates to accessing the facility area.” The rationales applied in the immediately preceding bullet points already address this limitation of claim 5.
	Tse teaches controlling physical access to locations, facilities, and areas thereof (see para. [0001]), similar to the claimed invention and to Bezemer. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the meeting room information, in Bezemer, to include use of the credentialing and related access, of Tse, to ensure that only authenticated and authorized users gain access to appropriate areas, as taught by Tse (see para. [0001]).
	Regarding claim 19, Bezemer discloses the following limitations:
“Wherein the one or more tasks relate to one or more of” “accessing the facility area.” This limitation is recited by independent claim 15, and thus, the limitation also is part of claim 19, due to its dependence from claim 15. Bezemer discloses, “The Map button 1014 is used for displaying the floor maps of the building to provide users the visual clue of the location of people and building facilities (eg. meeting rooms).” Providing maps of facilities showing meeting rooms, in Bezemer, reads on the claimed  “wherein the one or more tasks relate to one or more of” “accessing the facility area.”
	Tse teaches limitations below of claim 19 that do not appear to be explicitly disclosed in their entirety by Bezemer:
“When the task relates to accessing the facility area, the one or more instructions, that cause the one or more processors to perform the task, further cause the one or more processors to: generate a credential based on authorization of the user, and transmit the credential to the user device to permit the user to access the facility area.” This limitation is recited by independent claim 15, and thus, the limitation also is part of claim 19, due to its dependence from claim 15. Tse teaches, “the remote server may receive, from a client device, a request for a physical access credential. The request may include a device identifier and/or a user access credential.” (Tse, para. [0010].) The generating of the physical access credential, in Tse, reads on the claimed “when the task relates to accessing the facility area, the one or more instructions, that cause the one or more processors to perform the task, further cause the one or more processors to: generate a credential based on authorization of the user.” Tse teaches, “the remote server may then send, to the client device, the identified physical access credential.” (Tse, para. [0012].) The sending of the credential to the client device, in Tse, reads on the claimed “transmit the credential to the user device to permit the user to access the facility area.”
“The non-transitory computer-readable medium of claim 15, wherein the task relates to accessing the facility area, and wherein the one or more instructions, that cause the one or more processors to perform the task, further cause the one or more processors to: determine the authorization of the user based on an identity of the user, wherein the identity of the user is identified in the user information.” Tse teaches, in para. [0010], “the remote server may receive, from a client device, a request for a physical access credential. The request may include a device identifier and/or a user access credential. The remote server may determine whether the request should be granted.” The determining of granting of physical access credentials to users, based on users’ access credentials, in Tse, reads on the claimed “wherein the task relates to accessing the facility area, and wherein the one or more instructions, that cause the one or more processors to perform the task, further cause the one or more processors to: determine the authorization of the user based on an identity of the user, wherein the identity of the user is identified in the user information.” The rationales for rejecting claim 15, as obvious under 35 USC 103, in view of the combination of Bezemer and Tse, also apply to this rejection of claim 19.
Tse teaches controlling physical access to locations, facilities, and areas thereof (see para. [0001]), similar to the claimed invention and to Bezemer. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the meeting room information, in Bezemer, to include use of the credentialing and related access, of Tse, to ensure that only authenticated and authorized users gain access to appropriate areas, as taught by Tse (see para. [0001]).
Claims 6 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Bezemer in view of U.S. Pat. App. Pub. No. 2014/0074537 A1 to Bargetzi et al (“Bargetzi”).
	Regarding claim 6, Bargetzi teaches limitations below that do not appear to be explicitly disclosed in their entirety by Bezemer:
“Wherein the one or more tasks relate to one or more of” “adjusting an environmental setting of the facility area.” This limitation is recited by independent claim 1, and thus, the limitation also is part of claim 6, due to its dependence from claim 1. Bargetzi teaches, “data storage area 204 also includes, for example, various preset parameters 106, preset information 107, preset resources 105, and conference type 108” and “preset resources 105 are” “HVAC system 72.” (Bargetzi, para. [0228].) Bargetzi also teaches, “the control engine sends a command to control the associated preset resources” and “The at least one command may also include a command to” “dim the lighting system device” “or adjust the temperature of the HVAC system.” (Bargetzi, para. [0241].) Adjusting the lighting and the temperature for meetings, in Bargetzi, reads on the claimed “wherein the one or more tasks relate to one or more of” “adjusting an environmental setting of the facility area.”
“When the task relates to adjusting the environmental setting of the facility area, performing the task includes: causing an environmental system to adjust the environmental setting of the facility area to align to a preference of the user.” This limitation is recited by independent claim 1, and thus, the limitation also is part of claim 6, due to its dependence from claim 1. See the passage of Bargetzi in the immediately preceding bullet point. Bargetzi also teaches, “The preference page comprises a lighting level pull down menu 601, a thermostat setting fillable field 602.” (Bargetzi, para. [0245].) The control of lighting and temperature of conference rooms based on user preferences, in Bargetzi, reads on the claimed “when the task relates to adjusting the environmental setting of the facility area, performing the task includes: causing an environmental system to adjust the environmental setting of the facility area to align to a preference of the user.”
 “The method of claim 1, wherein the task relates to adjusting the environmental setting of the facility area.” The rationales applied in the immediately preceding bullet points already address this limitation of claim 6.
	Bargetzi teaches managing schedules of conference rooms (see Abstract), similar to the claimed invention and to Bezemer. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the control of meeting resources based on user preferences, of Bezemer, to include consideration and control of lighting, temperature, and the like, as in Bargetzi, to better accommodate the preferences of the users, as taught by Bargetzi (see para. [0229]).
	Regarding claim 27, Bargetzi teaches limitations below that do not appear to be explicitly disclosed in their entirety by Bezemer:
 “Wherein the one or more tasks relate to one or more of” “adjusting an environmental setting of the facility area.” This limitation is recited by independent claim 15, and thus, the limitation also is part of claim 27, due to its dependence from claim 15. Bargetzi teaches, “data storage area 204 also includes, for example, various preset parameters 106, preset information 107, preset resources 105, and conference type 108” and “preset resources 105 are” “HVAC system 72.” (Bargetzi, para. [0228].) Bargetzi also teaches, “the control engine sends a command to control the associated preset resources” and “The at least one command may also include a command to” “dim the lighting system device” “or adjust the temperature of the HVAC system.” (Bargetzi, para. [0241].) Adjusting the lighting and the temperature for meetings, in Bargetzi, reads on the claimed “wherein the one or more tasks relate to one or more of” “adjusting an environmental setting of the facility area.”
“When the task relates to adjusting the environmental setting of the facility area, the one or more processors, when performing the task, are to: cause an environmental system to adjust the environmental setting of the facility area to align to a preference of the user.” This limitation is recited by independent claim 15, and thus, the limitation also is part of claim 27, due to its dependence from claim 15. See the passage of Bargetzi in the immediately preceding bullet point. Bargetzi also teaches, “The preference page comprises a lighting level pull down menu 601, a thermostat setting fillable field 602.” (Bargetzi, para. [0245].) The control of lighting and temperature of conference rooms based on user preferences, in Bargetzi, reads on the claimed “when the task relates to adjusting the environmental setting of the facility area, the one or more processors, when performing the task, are to: cause an environmental system to adjust the environmental setting of the facility area to align to a preference of the user.”
“The non-transitory computer-readable medium of claim 15, wherein the task relates to adjusting the environmental setting of the facility area.” The rationales applied in the immediately preceding bullet points already address this limitation of claim 27.
	Bargetzi teaches managing schedules of conference rooms (see Abstract), similar to the claimed invention and to Bezemer. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the control of meeting resources based on user preferences, of Bezemer, to include consideration and control of lighting, temperature, and the like, as in Bargetzi, to better accommodate the preferences of the users, as taught by Bargetzi (see para. [0229]).
Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Bezemer in view of Bargetzi.
	Regarding claim 25, Bargetzi teaches limitations below that do not appear to be explicitly disclosed in their entirety by Bezemer:
“Wherein the one or more tasks relate to one or more of” “requesting support relating to a service of the facility area.” This limitation is recited by independent claim 8, and thus, the limitation also is part of claim 25, due to its dependence from claim 8. Bargetzi teaches, “The notification engine may notify a resource requester or other people such as IT specialist as to the status of the submitted reservation requests and/or acknowledged reservations.” (Bargetzi, para. [0239].) Bargetzi also teaches, “Notification engine may also be leveraged to deliver messages sent between various people such as a user from one conference room to an IT specialist.” (Bargetzi, para. [0240].) The contacting of IT specialists, in Bargetzi, reads on the claimed “wherein the one or more tasks relate to one or more of” “requesting support relating to a service of the facility area.”
“When the task relates to requesting support relating to the service in the facility area, performing the task includes: generating a support ticket relating to the service, and transmitting the support ticket to a technical support provider.” This limitation is recited by independent claim 8, and thus, the limitation also is part of claim 25, due to its dependence from claim 8. See the passages of Bargetzi cited in the immediately preceding bullet points. Bargetzi also teaches, “notification engine in cooperation with other engines and information handling system may provide instant messaging service, short messaging service, multimedia messaging service, or email.” The generating of messages by the notification engine, in Bargetzi, reads on the claimed “when the task relates to requesting support relating to the service in the facility area, performing the task includes: generating a support ticket relating to the service.” The sending of messages from the notification engine to IT specialists, in Bargetzi, reads on the claimed “transmitting the support ticket to a technical support provider.”
“The device of claim 8, wherein the task relates to requesting support relating to the service of the facility area.” Bargetzi teaches, “The notification engine may notify a resource requester or other people such as IT specialist as to the status of the submitted reservation requests and/or acknowledged reservations.” (Bargetzi, para. [0239].) Bargetzi also teaches, “Notification engine may also be leveraged to deliver messages sent between various people such as a user from one conference room to an IT specialist.” (Bargetzi, para. [0240].) The contacting of IT specialists, in Bargetzi, reads on the claimed “wherein the task relates to requesting support relating to the service of the facility area.”
	Bargetzi teaches managing schedules of conference rooms (see Abstract), similar to the claimed invention and to Bezemer. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the processes involving use of meeting resources, of Bezemer, to include notifying IT specialists, as in Bargetzi, to provide IT services when needed, as taught by Bargetzi.
	Regarding claim 26, the combination of Bezemer and Bargetzi teaches the following limitations:
“The method of claim 1, wherein the task relates to requesting support relating to the service of the facility area.” The rationales for rejecting claim 25, as obvious under 35 USC 103, in view of the combination of Bezemer and Bargetzi, also apply to this rejection of claim 26.

Response to Arguments
	On pp. 13-15 of the Response, the applicant argues for reconsideration and withdrawal of the claim rejection under 35 USC 101. The examiner has considered the applicant’s arguments. In view of the amendments to the claims of the Response, and the applicant’s arguments based thereon, the claim rejection under 35 USC 101 has been reconsidered is being withdrawn.
On pp. 16-17 of the Response, the applicant argues for reconsideration and withdrawal of the claim rejections under 35 USC 103. The applicant’s arguments have been considered but are moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS Y. HO, whose telephone number is (571)270-7918. The examiner can normally be reached Monday through Friday, 9:30 AM to 5:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor, can be reached at 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS YIH HO/Examiner, Art Unit 3624                                                                                                                                                                                                        
/MEHMET YESILDAG/Primary Examiner, Art Unit 3624